UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 04524) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2011 Date of reporting period: November 1, 2010  April 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Financial markets and economies around the world continue to show improvement and resilience in the face of many headwinds. While energy and commodity prices have been volatile, suggesting inflationary pressures, corporate profits are strong, merger-and-acquisition activity is recovering, and stock values and dividends are rising. Putnam believes that markets will remain unsettled over the next several months, roiled by civil unrest in the Middle East and North Africa, sovereign debt issues in Europe, and the lingering economic impact of the disasters in Japan. Putnams active, research-intensive investment approach is well suited to uncovering opportunities in this environment. We also believe this is an important time to talk to your financial advisor to determine if your investments are in line with your individual goals and appetite for risk. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing for income from global sources For investors with an appetite for income, it makes sense to look far and wide for opportunities. Putnam Global Income Trust searches the world for income-generating securities. The fund was launched in 1987, when the best international income opportunities involved taking advantage of differences in bond yields and fluctuations in currency exchange rates across international markets. However, at the time, only a handful of the worlds markets allowed foreign investors to participate fully. Since then, income opportunities have changed. Regulatory reforms opened many markets to outside investors. A convergence of interest rates to lower levels limited the effectiveness of traditional strategies. New approaches focused on opportunities in recently opened markets and budding sectors as a broader variety of bonds and specially structured debt securities developed. The fund has kept pace with these evolving opportunities. Today, the portfolio continues to hold bonds issued by foreign governments in an effort to benefit from foreign currency exposure, but it invests a greater share of assets in securities backed by mortgage and consumer debt. The advantage of this variety of holdings is that the sources of return are, to some extent, independent and unrelated, rather than dependent on a single factor, like interest-rate trends, that can negatively affect the fund. The funds managers work with Putnams fixed-income group and possess a range of specialized research skills. Putnam analysts sift through thousands of securities, supporting the managers as they construct a portfolio seeking high current income. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds non-diversified status, which means the fund may invest in fewer issuers, can increase its vulnerability to common economic forces and may result in greater losses and volatility. Key drivers of returns in global bond markets U.S. investment-grade bonds Most government, mortgage-backed, and asset-backed securities are investment-grade bonds. The performance of investment-grade bonds is influenced primarily by changes in interest rates. Generally, bond prices rise when interest rates fall, and prices fall when rates rise. The fluctuations are caused by investor expectations about future inflation and the pace of economic growth. International bonds Bonds issued outside the United States, including sovereign debt of foreign governments, are affected by inflation and economic conditions in the countries where the bonds are issued. Also, changes in currency exchange rates affect the performance of international bonds. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89,which post-dates the inception of the funds classAshares.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio manager D. William Kohli Bill, what was the environment like in global bond markets during the six months ended April 30, 2011? The fixed-income market generated mixed results during the period. In terms of broad market sectors, securities at the riskier end of the spectrum, such as high-yield corporate bonds, floating-rate bank-loan securities, and commercial mortgage-backed securities [CMBS] performed the best. Bonds in these categories are less interest-rate sensitive and benefited from an improving economy. Non-U.S. government bonds and government-agency mortgage pass-through securities outpaced the broad U.S. market but still lagged bonds in riskier market sectors. U.S. Treasuries struggled during the period, as improving economic prospects and increasing inflation expectations in the United States contributed to rising yields. The Federal Reserve continued its bond purchases under its quantitative easing program, which helped temper the upward pressure on yields. Reflecting increased inflation expectations, yields at the intermediate, 5- to 10-year portion of the Treasury yield curve rose more than shorter- and longer-maturity yields. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] In this environment, our decision to limit the funds interest-rate risk versus the benchmark and focus on securities we believed could perform well despite rising rates enabled Putnam Global Income Trust to outperform its benchmark at net asset value by a sizable margin. Looking more closely at the macroeconomic backdrop, leading economic indicators accelerated throughout the winter into the spring, signaling continued economic expansion for the United States in the coming months. This comparison shows your funds performance in the context of broad market indexes for the six months ended 4/30/11. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 14. 5 Manufacturing activity improved, with a renewal of the inventory cycle potentially providing room for additional growth. Labor market conditions also strengthened, with total private employment increasing substantially during the first three months of 2011. On the downside, U.S. residential housing remained very weak, as sales patterns showed that the excesses of the housing bubble are still being worked through the system. Globally, while a majority of both developed and emerging countries showed rising economic indicators, many emerging-market economies have been tightening their monetary policies to combat inflation and are generally in a later phase of the business cycle. Which holdings drove the funds solid relative performance? The strong cash flows generated by our out-of-benchmark holdings of securitized bonds  specifically agency interest-only collateralized mortgage obligations [IO CMO] and non-agency residential mortgage-backed securities [RMBS]  provided a substantial boost to the funds relative performance. Higher interest rates helped our IO CMO positions by removing refinancing incentives for lower-rate mortgage pools. As a result, refinancing activity on the mortgage pools underlying the IO CMO that we held remained at low levels, allowing the securities to generate steady income and price appreciation. We took this opportunity to lock in these gains from our IO CMO positions and significantly reduced the funds exposure. Allocations are represented as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the duration  or interest-rate sensitivity  of these positions, in order to isolate the prepayment risk that we believed was attractively priced. As for non-agency RMBS, our holdings of Alternative-A [Alt-A], home equity, and manufactured housing securities added value, as cash flows remained strong and technical factors [the balance of supply and demand] continued to improve. Whats more, non-agency RMBS tend to have minimal sensitivity to rising interest rates because of their relatively short durations, further supporting their performance in a rising-rate environment. By way of background, Alt-A mortgage securities are considered riskier than bonds backed by standard prime mortgages. However, because Alt-A borrowers must have reasonably adequate credit histories, these securities have higher credit quality than bonds backed by subprime mortgages. An overweight allocation to U.S. investment-grade corporate bonds, coupled with a slight down-in-quality bias in the sector, was another important contributor to the funds outperformance. An improving economic Credit qualities are shown as a percentage of net assets as of 4/30/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and cash, and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 7 backdrop, strong corporate fundamentals, and a benign technical environment bolstered the category. As a result, investment-grade bond credit spreads  or their yield advantage over Treasuries  declined during the period as their prices moved higher. Overweight exposure to shorter-term CMBS also helped the funds return. Our holdings of bonds in the highly liquid topmost part of the capital structure benefited from investors perception that even though commercial mortgage delinquencies accelerated, senior CMBS had enough structural protection to withstand losses. However, CMBS were one of the first sectors to recover from the 20082009 credit crisis so their valuations are not as attractive as they once were. How did the funds yield-curve strategy affect results? The funds duration and yield-curve positioning also contributed positively versus the benchmark. In the United States, we used interest-rate swaps and futures to keep the funds duration short versus the index, which helped as rates moved higher. Outside the United States, country selection in Europe, a short-duration position in Switzerland, and favorable yield-curve positioning in the United Kingdom benefited results amid rising rates. Which strategies detracted from results? Global currencies were volatile during the period, and our active currency management  which was done using currency forward contracts  detracted from returns. Underweight exposure to the Swiss franc, Japanese yen, and Canadian dollar, and unfavorable tactical positioning in the British pound sterling, were the primary detractors. Overweight exposure to the Australian dollar, Norwegian krone, and Swedish krona, as well shifting from an underweight to an overweight position in the euro, partially offset the negative effect of our other currency trades. What is your outlook for global economies, and how are you positioning the fund? Developed global economies appear to be transitioning into what I refer to as This chart reflects how physical securities, futures contracts, and interest-rate swaps denominated in each currency contribute to the portfolios duration, a measure of sensitivity to interest-rate changes, and how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of the net assets that contribute to the funds interest-rate exposure. Holdings will vary over time. 8 an interest-rate normalization mode. Reflecting its staunch anti-inflation posture, the European Central Bank raised its main policy rate by 0.25% shortly after the period ended  its first increase since 2008  and may do so again in the next several months. In terms of portfolio positioning, as noted previously, we reduced the funds risk profile by sharply cutting our allocation to IO CMO, concluding that their valuations had reached levels that were less compelling from a risk/reward standpoint. However, we continue to closely monitor the IO CMO market, and remain alert for opportunities to reallocate capital to this area as valuations warrant. In the face of continued housing-market uncertainty, we also trimmed the funds holdings of non-agency RMBS. Lastly, we are maintaining a short-duration posture, as we anticipate that rates may continue to rise, and plan to continue the funds bias toward a flattening yield curve. Overall, the portfolio remains broadly diversified. We continue to believe that a number of attractive opportunities exist outside the broad market indexes for firms like Putnam that have the resources to capitalize on them. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam and Team Leader of Portfolio Construction and Global Strategies. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your fund is managed by Michael Atkin, Michael Salm, and Raman Srivastava. IN THE NEWS Citing the United Statess burgeoning federal deficit, Standard & Poors (S&P) recently lowered its long-term outlook for U.S. Treasuries from stable to nega tive. While maintaining its AAA rating for U.S. debt, S&P said the change to a negative outlook means that there is a one-in-three chance for a ratings downgrade over the next 24 months. If a downgrade were to take place, it could raise borrowing costs for both the U.S. government and American consumers. S&Ps negative outlook will likely put increased pressure on Washington lawmakers to reach a bipartisan solution to reduce the federal deficit and restore fiscal discipline. While the U.S. downgrade is unprecedented, it is important to note that S&P downgraded the outlook for the United Kingdom, another AAA-rated country, to negative in May 2009, and restored the stable outlook in 2010 once the country addressed its deficit. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended April 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.71% 7.53% 6.88% 6.88% 6.91% 6.91% 7.41% 7.27% 7.45% 7.78% 10 years 127.27 118.24 111.00 111.00 111.08 111.08 121.73 114.59 121.71 130.62 Annual average 8.56 8.12 7.75 7.75 7.76 7.76 8.29 7.93 8.29 8.72 5 years 57.50 51.25 51.78 49.78 51.78 51.78 55.55 50.53 55.47 59.48 Annual average 9.51 8.63 8.70 8.42 8.70 8.70 9.24 8.52 9.23 9.78 3 years 34.59 29.19 31.61 28.61 31.69 31.69 33.66 29.31 33.60 35.63 Annual average 10.41 8.91 9.59 8.75 9.61 9.61 10.15 8.95 10.14 10.69 1 year 14.34 9.78 13.56 8.55 13.49 12.49 14.07 10.34 14.08 14.73 6 months 4.72 0.52 4.35 0.65 4.36 3.36 4.62 1.21 4.53 4.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 4/30/11 Barclays Capital Global Aggregate Lipper Global Income Funds Bond Index* category average Annual average (life of fund)  7.72% 10 years 103.43% 97.32 Annual average 7.36 6.86 5 years 41.58 34.96 Annual average 7.20 6.05 3 years 18.02 17.87 Annual average 5.68 5.56 1 year 10.45 8.41 6 months 1.72 2.03 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmark, the Barclays Capital Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the funds class A shares.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/11, there were 178, 162, 130, 101, 63, and 3 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 4/30/11 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.409 $0.361 $0.362 $0.392 $0.395 $0.426 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/10 $13.15 $13.70 $13.10 $13.10 $13.04 $13.48 $13.14 $13.16 4/30/11 13.34 13.90 13.29 13.29 13.23 13.67 13.32 13.35 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 5.85% 5.61% 5.15% 5.24% 5.62% 5.44% 5.68% 6.11% Current 30-day SEC yield 2 N/A 4.66 4.12 4.12 N/A 4.46 4.61 5.10 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.58% 7.39% 6.75% 6.75% 6.78% 6.78% 7.28% 7.13% 7.31% 7.64% 10 years 117.61 108.89 101.99 101.99 101.86 101.86 112.22 105.29 112.32 120.77 Annual average 8.09 7.64 7.28 7.28 7.28 7.28 7.81 7.46 7.82 8.24 5 years 55.04 48.79 49.39 47.39 49.38 49.38 53.10 48.09 53.03 56.98 Annual average 9.17 8.27 8.36 8.07 8.36 8.36 8.89 8.17 8.88 9.44 3 years 28.42 23.24 25.62 22.66 25.60 25.60 27.46 23.30 27.52 29.50 Annual average 8.70 7.21 7.90 7.05 7.89 7.89 8.42 7.23 8.44 9.00 1 year 11.76 7.28 10.98 5.98 10.92 9.92 11.48 7.89 11.51 12.15 6 months 3.47 0.69 3.10 1.90 3.02 2.02 3.28 0.08 3.27 3.60 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/10* 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% Annualized expense ratio for the six-month period ended 4/30/11 1.14% 1.89% 1.89% 1.39% 1.39% 0.89% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2010, to April 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.79 $9.58 $9.58 $7.05 $7.05 $4.52 Ending value (after expenses) $1,047.20 $1,043.50 $1,043.60 $1,046.20 $1,045.30 $1,048.60 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2011, use the following calculation method. To find the value of your investment on November 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.71 $9.44 $9.44 $6.95 $6.95 $4.46 Ending value (after expenses) $1,019.14 $1,015.42 $1,015.42 $1,017.90 $1,017.90 $1,020.38 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/11. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2011, Putnam employees had approximately $382,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 4/30/11 (Unaudited) FOREIGN GOVERNMENT BONDS AND NOTES (31.2%)* Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $2,685,000 $2,526,504 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.467s, 2012 3,870,000 927,833 Brazil (Federal Republic of) notes (units) 10s, 2012 BRL 837 541,692 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 112,300 Canada (Government of) bonds 5s, 2037 CAD 200,000 255,483 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 20,600,000 438,650 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 1,960,000 3,367,289 Germany (Federal Republic of) bonds Ser. 03, 4 3/4s, 2034 EUR 960,000 1,633,103 Germany (Federal Republic of) bonds Ser. 08, 4 3/4s, 2040 EUR 2,100,000 3,674,738 Germany (Federal Republic of) bonds Ser. 06, 4s, 2016 EUR 9,800,000 15,477,465 Germany (Federal Republic of) bonds 3s, 2020 EUR 7,470,000 10,928,109 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $210,000 235,862 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 840,000 889,235 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 ∆ 280,000 276,466 Italy (Republic of) bonds 4 1/4s, 2020 EUR 8,610,000 12,505,916 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,404,644 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 254,349 Netherlands (Government of) bonds 5s, 2012 EUR 1,200,000 1,852,379 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,779,918 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,248,903 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 277,297 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 662,354 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 1,915,050 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 2,040,000 3,559,384 United Kingdom Treasury bonds 4 1/4s, 2036 GBP 610,000 1,028,240 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 4,713,891 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 4,130,000 7,048,651 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,086,167 Total foreign government bonds and notes (cost $75,471,317) CORPORATE BONDS AND NOTES (30.5%)* Principal amount Value Basic materials (1.8%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 $155,000 $166,191 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 122,399 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 224,856 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 195,000 220,106 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 109,000 126,533 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 288,470 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 100,000 112,449 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 383,000 421,779 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 250,000 250,313 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 132,900 17 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Basic materials cont. Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 $305,000 $307,703 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 166,686 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 156,051 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 188,418 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 205,000 234,086 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 185,000 199,338 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 75,000 99,967 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 275,000 268,555 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 188,032 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 112,964 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 158,752 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 26,855 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 37,433 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 10,000 12,170 Temple-Inland, Inc. sr. unsec. unsub. notes 6 7/8s, 2018 180,000 197,601 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 146,219 Capital goods (0.2%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 145,000 157,688 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 313,957 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 43,495 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 55,000 62,164 Communication services (2.1%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 287,655 American Tower Corp. sr. unsec. notes 7s, 2017 70,000 79,188 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 89,544 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 250,000 272,436 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 242,775 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 323,253 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 310,000 298,252 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 131,210 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 20,000 25,363 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 10,801 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 84,257 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 220,000 287,672 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 33,679 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 189,096 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 151,113 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 10,000 10,259 18 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Communication services cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 $185,000 $203,356 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 135,000 146,138 NBC Universal, Inc. 144A notes 6.4s, 2040 125,000 131,468 NBC Universal, Inc. 144A notes 5.15s, 2020 95,000 99,056 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 94,157 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 118,372 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 350,000 367,821 TCI Communications, Inc. company guaranty 7 7/8s, 2026 580,000 728,227 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 171,979 Telefonica Emisones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 192,013 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 120,519 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 45,000 51,741 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 28,843 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 15,000 16,304 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 81,419 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 210,224 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 136,103 Consumer cyclicals (1.8%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 185,000 195,635 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 89,038 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 170,000 201,929 CBS Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2012 11,000 11,604 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 160,316 DR Horton, Inc. sr. notes 7 7/8s, 2011 5,000 5,044 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 350,000 389,813 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 195,000 192,075 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 300,000 333,000 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 260,140 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 640,000 653,509 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 175,000 192,693 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 237,930 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 150,075 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 245,000 288,557 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 210,000 208,482 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 87,000 103,639 19 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Consumer cyclicals cont. QVC Inc. 144A sr. notes 7 1/8s, 2017 $80,000 $84,600 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 105,000 102,769 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 125,000 150,315 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 208,793 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 259,208 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 50,597 Turner Broadcasting System, Inc. sr. unsec. unsub. note company guaranty 8 3/8s, 2013 35,000 40,015 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 92,226 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 130,000 173,092 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 171,118 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 214,000 297,209 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 416,000 521,605 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 232,021 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 190,000 194,723 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 67,208 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 366,300 CVS Caremark Corp. sr. unsec. unsub. notes 6.6s, 2019 80,000 92,767 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 342,181 400,629 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 52,506 55,501 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 416,283 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 213,717 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 55,000 59,898 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 656,949 McDonalds Corp. sr. unsec. notes 5.7s, 2039 150,000 162,331 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 70,000 71,750 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 138,863 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 235,304 Energy (1.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 521,111 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 80,000 90,357 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. notes 5 7/8s, 2021 110,000 110,963 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 105,569 EOG Resources, Inc. notes 6 7/8s, 2018 105,000 125,557 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Netherlands) 300,000 361,413 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 100,000 110,303 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 195,000 225,865 20 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 $70,000 $71,488 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 163,765 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 145,000 155,331 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 64,900 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 65,000 67,654 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 228,181 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 252,150 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 259,483 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 159,653 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 175,000 244,931 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 70,000 90,781 Weatherford International, Inc. company guaranty sr. unsec. notes 6.8s, 2037 10,000 10,743 Financials (9.5%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 231,223 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 189,444 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 419,115 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 135,000 151,200 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 250,000 264,201 AON Corp. jr. unsec. sub. notes 8.205s, 2027 545,000 615,908 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 272,462 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.848s, 2027 415,000 336,543 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 150,000 133,875 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 115,000 109,825 Barclays Bank PLC 144A sub. notes 10.179s, 2021 780,000 1,014,710 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 220,000 233,922 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 270,237 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.113s, 2012 68,750 68,050 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 318,600 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 516,423 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,230 Citigroup, Inc. sub. notes 5s, 2014 140,000 148,246 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 165,000 173,366 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 83,881 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 109,425 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 125,333 21 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Financials cont. Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 $62,000 $67,813 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, perpetual maturity (United Kingdom) 354,000 345,150 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,263 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,856 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 55,000 55,130 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 230,000 239,599 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) 100,000 110,028 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 250,000 268,949 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.309s, 2028 570,000 460,465 GE Capital Trust IV 144A unsec. sub. bonds 4 5/8s, 2066 EUR 90,000 119,513 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 454,624 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.512s, 2016 145,000 139,288 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 150,000 171,837 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 530,000 544,346 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 380,000 346,750 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 229,863 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 30,975 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 246,787 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 235,000 245,731 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 194,750 HSBC Holdings PLC sr. unsec. notes 5.1s, 2021 (United Kingdom) 170,000 174,971 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 333,045 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 103,000 ING Bank NV 144A sr. unsec. notes FRN 1.36s, 2013 (Netherlands) 515,000 516,063 JPMorgan Chase & Co. sr. unsec. unsub. notes 6.3s, 2019 80,000 90,407 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.313s, 2047 964,000 810,476 Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 259,350 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 261,025 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 175,000 186,534 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 1,061,288 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 558,932 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 145,569 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 81,693 22 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Financials cont. Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 $435,000 $606,046 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 92,988 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 300,000 375,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 125,005 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 108,914 MPT Operating Partnership LP/MPT Finance Corp. 144A company guaranty sr. notes 6 7/8s, 2021 R 205,000 206,025 Nationwide Financial Services notes 5 5/8s, 2015 35,000 35,694 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 50,322 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 356,241 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 335,000 340,444 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 27,892 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 755,000 798,413 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 17,862 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,733 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 95,840 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 185,026 Russian Agricultural Bank OJSC Via RSHB Capital SA sub. bonds FRB 6.97s, 2016 (Russia) 100,000 101,026 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 215,000 245,906 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 623,453 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 674,542 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 60,000 67,841 Simon Property Group LP sr. unsec. unsub. notes 10.35s, 2019 R 97,000 134,951 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 252,000 274,149 Societe Generale 144A jr. unsec. sub. bonds FRB 1.051s, 2017 (France) 445,000 349,752 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 100,000 97,705 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.31s, 2037 550,000 459,481 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 94,090 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 144,494 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 243,208 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 500,000 507,500 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 175,000 181,132 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 105,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 751,425 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 105,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 327,295 23 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Financials cont. Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 $130,000 $146,086 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 250,000 289,875 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 165,000 193,305 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, perpetual maturity 105,000 115,631 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 205,000 209,991 Government (7.3%) African Development Bank sr. unsec. unsub. notes Ser. MPLE, 4.85s, 2012 (Supra-Nation) CAD 4,000,000 4,400,850 Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,325,577 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,291,294 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 1 1/4s, 2013 (Supra-Nation) GBP 2,100,000 3,482,570 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 (Supra-Nation) CAD 2,000,000 2,200,624 KFW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,620,504 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,602,627 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 227,701 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 26,000 31,412 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 64,000 71,802 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 265,000 258,706 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 194,795 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 28,610 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 85,552 WellPoint, Inc. notes 7s, 2019 80,000 95,341 Technology (0.4%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 157,688 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 37,100 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 116,000 128,411 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,560 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 465,000 526,139 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 112,202 Tyco Electronics Group SA company guaranty sr. unsec. notes 4 7/8s, 2021 (Luxembourg) 65,000 67,218 24 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Transportation (0.3%) Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 $10,000 $10,301 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 10,000 11,420 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 45,000 50,808 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 175,000 184,749 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 21,263 22,538 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 93,758 98,446 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 138,361 142,858 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 194,697 210,759 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 42,409 42,621 Utilities and power (3.6%) Ameren Illinois Co. sr. notes 9 3/4s, 2018 30,000 39,232 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 85,000 107,009 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 260,000 293,061 Beaver Valley Funding Corp. sr. bonds 9s, 2017 203,000 222,693 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 573,947 606,494 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.228s, 2013 130,000 129,350 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 70,000 78,264 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 120,000 126,078 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 350,000 346,500 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 215,000 246,511 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Portugal) 335,000 320,529 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 129,966 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 237,160 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 195,818 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 178,707 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.95s, 2041 160,000 160,189 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 220,000 222,036 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 74,000 75,999 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 395,091 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 $155,000 166,421 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 135,000 147,150 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 137,694 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 205,980 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 337,294 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 42,425 Nevada Power Co. notes 6 1/2s, 2018 195,000 224,638 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 225,000 247,106 25 CORPORATE BONDS AND NOTES (30.5%)* cont. Principal amount Value Utilities and power cont. NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 $105,000 $137,331 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 30,000 38,396 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 50,000 51,627 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 195,946 196,462 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 658,844 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 239,100 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 21,590 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 84,368 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,119 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 520,000 664,776 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 346,317 Union Electric Co. 1st mtge. sr. bonds 6.7s, 2019 45,000 52,348 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 191,863 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 186,288 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 834,150 Total corporate bonds and notes (cost $73,646,518) MORTGAGE-BACKED SECURITIES (25.4%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.802s, 2049 $90,000 $95,182 Ser. 07-2, Class A2, 5.634s, 2049 1,557,842 1,596,826 Ser. 06-5, Class A2, 5.317s, 2047 1,153,562 1,171,762 Banc of America Commercial Mortgage, Inc. 144A Ser. 07-5, Class XW, IO, 0.593s, 2051 5,571,960 96,131 Ser. 04-4, Class XC, IO, 0.31s, 2042 1,874,615 30,673 Ser. 06-5, Class XC, IO, 0.213s, 2047 2,167,361 32,055 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.423s, 2047 2,277,057 1,502,858 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.258s, 2023 CAD 5,918,618 226,496 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 8,455,745 357,556 FRB Ser. 06-CD1A, Class A1, 1.491s, 2023 CAD 743,912 731,368 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 5.969s, 2036 $450,858 311,092 FRB Ser. 06-5, Class 2A1, 5.607s, 2036 377,248 256,529 FRB Ser. 05-10, Class 24A1, 2.653s, 2036 526,361 296,078 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.416s, 2047 1,369,404 821,643 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.585s, 2032 100,000 107,221 FRB Ser. 07-PW16, Class A2, 5.854s, 2040 370,863 387,993 Ser. 07-PW15, Class A4, 5.331s, 2044 871,000 930,659 Ser. 06-PW14, Class A2, 5.123s, 2038 264,000 267,884 26 MORTGAGE-BACKED SECURITIES (25.4%)* cont. Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.874s, 2038 F $1,390,127 $20,854 Ser. 06-PW14, Class X1, IO, 0.27s, 2038 1,238,547 18,578 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 333,188 351,297 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.886s, 2049 740,000 774,338 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.143s, 2049 35,871,240 433,325 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-10, Class 1A5A, 5.593s, 2035 77,783 52,115 FRB Ser. 06-AR5, Class 2A5A, 5.453s, 2036 256,336 147,752 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 06-CD3, Class A2, 5.56s, 2048 201,152 208,689 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.171s, 2049 7,793,303 73,101 Ser. 07-CD5, Class XS, IO, 0.138s, 2044 1,627,908 8,979 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 79,717 82,651 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A3, 5.308s, 2046 1,816,000 1,891,733 Ser. 06-C8, Class A2B, 5.248s, 2046 898,914 911,008 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.869s, 2014 (United Kingdom) GBP 102,358 119,736 FRB Ser. 05-CT2A, Class E, 1.869s, 2014 (United Kingdom) GBP 46,127 57,812 Countrywide Alternative Loan Trust Ser. 06-36T2, Class 2A1, 6 1/4s, 2036 $618,150 418,493 FRB Ser. 05-84, Class 4A1, 5.818s, 2036 1,568,129 1,034,965 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 88,253 84,668 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.995s, 2039 504,880 517,207 Ser. 07-C5, Class AAB, 5.62s, 2040 605,000 641,392 Ser. 07-C1, Class AAB, 5.336s, 2040 453,000 475,106 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.27s, 2049 10,666,552 64,149 Ser. 06-C4, Class AX, IO, 0.2s, 2039 5,685,351 85,990 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 389,805 Ser. 98-C1, Class F, 6s, 2040 273,000 286,455 FRB Ser. 03-CK2, Class G, 5.744s, 2036 317,000 325,225 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 22,561 Ser. 03-C3, Class AX, IO, 1.911s, 2038 3,616,823 99,156 Ser. 03-CK2, Class AX, IO, 1.282s, 2036 1,918,820 30,765 Ser. 04-C4, Class AX, IO, 0.503s, 2039 733,928 17,088 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 172,493 176,654 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 45,404 45,401 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 217,278 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.672s, 2014 (United Kingdom) GBP 172,435 40,342 27 MORTGAGE-BACKED SECURITIES (25.4%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.725s, 2032 $117,287 $192,986 IFB Ser. 3211, Class SI, IO, 26.746s, 2036 74,730 49,193 IFB Ser. 3408, Class EK, 24.913s, 2037 63,804 95,532 IFB Ser. 3072, Class SM, 22.995s, 2035 156,599 221,170 IFB Ser. 3072, Class SB, 22.848s, 2035 140,620 197,632 IFB Ser. 3249, Class PS, 21.553s, 2036 129,802 181,022 IFB Ser. 3065, Class DC, 19.204s, 2035 124,787 163,127 IFB Ser. 3105, Class SI, IO, 19.061s, 2036 71,291 38,309 IFB Ser. 2990, Class LB, 16.387s, 2034 136,334 168,376 IFB Ser. 3031, Class BS, 16.178s, 2035 152,073 197,528 IFB Ser. 3184, Class SP, IO, 7.131s, 2033 174,265 23,090 IFB Ser. 3287, Class SE, IO, 6.481s, 2037 289,548 49,669 IFB Ser. 3485, Class SI, IO, 6.331s, 2036 142,967 23,966 IFB Ser. 3225, Class EY, IO, 6.071s, 2036 852,772 120,846 IFB Ser. 3751, Class SB, IO, 5.821s, 2039 2,960,246 456,026 IFB Ser. 3740, Class DS, IO, 5.801s, 2040 3,013,886 512,391 IFB Ser. 3726, Class SH, IO, 5.781s, 2040 13,851,425 2,398,236 Ser. 3645, Class ID, IO, 5s, 2040 230,684 41,272 Ser. 3632, Class CI, IO, 5s, 2038 270,576 50,479 Ser. 3626, Class DI, IO, 5s, 2037 191,335 24,699 Ser. 3740, Class IP, IO, 5s, 2037 2,003,337 349,983 Ser. 3623, Class CI, IO, 5s, 2036 172,720 27,878 Ser. 3747, Class HI, IO, 4 1/2s, 2037 401,723 64,271 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,380,668 358,386 Ser. 3707, Class HI, IO, 4s, 2023 827,174 92,007 Ser. 3327, Class IF, IO, zero %, 2037 11,393 85 Ser. 3300, PO, zero %, 2037 33,699 28,976 FRB Ser. 3326, Class WF, zero %, 2035 27,590 24,003 FRB Ser. 3003, Class XF, zero %, 2035 20,836 20,465 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.659s, 2037 84,688 166,764 IFB Ser. 06-8, Class HP, 23.787s, 2036 112,560 159,718 IFB Ser. 07-53, Class SP, 23.42s, 2037 139,386 200,627 IFB Ser. 05-75, Class GS, 19.612s, 2035 153,449 202,245 IFB Ser. 10-46, Class SB, IO, 6.237s, 2040 2,929,312 477,712 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 927,537 108,116 Ser. 10-21, Class IP, IO, 5s, 2039 567,929 123,081 Ser. 10-83, Class HI, IO, 5s, 2039 3,320,743 658,171 Ser. 03-W10, Class 1, IO, 1.549s, 2043 958,718 44,940 Ser. 07-64, Class LO, PO, zero %, 2037 34,389 30,269 Ser. 04-61, Class CO, PO, zero %, 2031 44,594 44,326 FRB Ser. 06-115, Class SN, zero %, 2036 71,655 69,886 First Horizon Alternative Mortgage Securities FRB Ser. 06-AA5, Class A1, 6.365s, 2036 3,001,369 1,710,780 FRB Ser. 06-AA4, Class 2A1, 6.014s, 2036 466,878 261,451 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 223,836 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 128,861 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 299,963 28 MORTGAGE-BACKED SECURITIES (25.4%)* cont. Principal amount Value GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.088s, 2049 $15,275,233 $76,156 Government National Mortgage Association IFB Ser. 11-18, Class SN, 9.074s, 2040 382,000 287,753 IFB Ser. 11-18, Class YS, 9.074s, 2040 382,000 287,753 IFB Ser. 10-85, Class SE, IO, 6.337s, 2040 5,537,523 1,055,729 IFB Ser. 10-20, Class SC, IO, 5.937s, 2040 1,225,203 222,803 IFB Ser. 10-160, Class SM, IO, 5.787s, 2038 4,723,680 735,052 FRB Ser. 07-35, Class UF, zero %, 2037 6,070 5,843 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 362,421 369,878 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 732,115 737,606 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 76,346 76,728 Ser. 03-C1, Class X1, IO, 1.002s, 2040 4,594,182 48,257 Harborview Mortgage Loan Trust FRB Ser. 06-6, Class 3A1A, 3.571s, 2036 2,064,187 1,300,438 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.809s, 2037 592,856 391,285 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.472s, 2037 461,455 309,175 FRB Ser. 06-AR25, Class 5A1, 5.424s, 2036 85,845 51,826 FRB Ser. 07-AR9, Class 2A1, 5.381s, 2037 308,206 206,701 FRB Ser. 07-AR7, Class 2A1, 4.803s, 2037 381,157 219,852 FRB Ser. 07-AR11, Class 1A1, 4.711s, 2037 257,304 150,523 FRB Ser. 05-AR31, Class 3A1, 2.679s, 2036 539,728 364,317 FRB Ser. 06-AR39, Class A1, 0.393s, 2037 675,417 425,512 FRB Ser. 06-AR21, Class A1, 0.333s, 2036 1,328,595 660,976 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.413s, 2037 1,910,757 984,040 FRB Ser. 07-A1, Class 1A3A, 0.363s, 2037 476,972 262,334 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 6.047s, 2045 399,819 400,340 FRB Ser. 07-LD11, Class A3, 6.005s, 2049 183,000 194,890 Ser. 07-C1, Class ASB, 5.857s, 2051 283,000 298,847 Ser. 07-LD12, Class A2, 5.827s, 2051 205,000 212,282 Ser. 07-C1, Class A3, 5.79s, 2051 245,000 256,966 Ser. 07-C1, Class A4, 5.716s, 2051 441,000 481,217 Ser. 06-CB17, Class A3, 5.45s, 2043 2,058,000 2,118,046 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 392,716 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 604,152 Ser. 06-LDP9, Class A2S, 5.298s, 2047 1,693,000 1,720,731 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,296,509 1,338,583 Ser. 05-CB13, Class A2, 5.247s, 2043 269,479 269,305 Ser. 06-LDP8, Class X, IO, 0.752s, 2045 2,657,178 59,545 Ser. 06-CB17, Class X, IO, 0.696s, 2043 23,802,291 533,621 Ser. 07-LDPX, Class X, IO, 0.519s, 2049 4,718,805 60,810 Ser. 06-CB16, Class X1, IO, 0.215s, 2045 2,985,304 38,140 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.199s, 2051 8,515,242 83,030 29 MORTGAGE-BACKED SECURITIES (25.4%)* cont. Principal amount Value LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 $119,000 $122,451 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2040 648,849 672,545 Ser. 07-C7, Class A2, 5.588s, 2045 963,000 988,990 Ser. 07-C2, Class XW, IO, 0.753s, 2040 1,019,708 22,402 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.943s, 2037 966,914 14,372 Ser. 06-C7, Class XW, IO, 0.91s, 2038 1,715,529 43,326 Ser. 06-C7, Class XCL, IO, 0.405s, 2038 3,144,973 48,869 Ser. 06-C6, Class XCL, IO, 0.291s, 2039 15,607,540 272,121 Ser. 05-C2, Class XCL, IO, 0.244s, 2040 4,406,669 34,437 Ser. 07-C2, Class XCL, IO, 0.162s, 2040 8,765,624 106,025 Ser. 06-C1, Class XCL, IO, 0.161s, 2041 10,999,668 110,795 Lehman XS Trust FRB Ser. 07-8H, Class A1, 0.343s, 2037 1,738,518 921,415 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.719s, 2022 198,132 190,207 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 7.045s, 2030 49,000 52,197 FRB Ser. 97-C2, Class F, 6 1/4s, 2029 228,754 242,707 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.02s, 2050 328,000 350,866 FRB Ser. 07-C1, Class A2, 5.916s, 2050 1,121,350 1,151,125 Ser. 08-C1, Class A2, 5.425s, 2051 217,000 224,217 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-7, Class ASB, 5.745s, 2050 173,000 183,496 FRB Ser. 06-4, Class A2FL, 0.347s, 2049 355,294 343,080 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.263s, 2049 6,210,361 77,521 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.064s, 2049 198,153 13,633 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 272,259 FRB Ser. 07-IQ15, Class A2, 6.031s, 2049 1,450,000 1,501,629 FRB Ser. 07-HQ12, Class A2, 5.777s, 2049 549,177 558,737 Ser. 07-HQ13, Class A2, 5.649s, 2044 408,000 419,141 Ser. 07-IQ14, Class A2, 5.61s, 2049 744,601 756,895 Ser. 06-T21, Class A2, 5.09s, 2052 119,121 119,037 FRB Ser. 07-HQ12, Class A2FL, 0.471s, 2049 252,097 233,240 Ser. 05-HQ5, Class X2, IO, 0.345s, 2042 38,575,493 183,234 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 316,800 Ser. 05-HQ5, Class X1, IO, 0.174s, 2042 1,669,731 8,866 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 5.059s, 2037 770,571 382,835 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 656,143 695,512 Nomura Asset Acceptance Corp. FRB Ser. 06-AR4, Class A1A, 0.383s, 2036 3,442,752 1,686,948 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 100,000 4,000 30 MORTGAGE-BACKED SECURITIES (25.4%)* cont. Principal amount Value Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 $311,918 $235,498 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 2.112s, 2036 596,506 9,007 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 519,352 366,143 FRB Ser. 06-9, Class 1A1, 5.197s, 2036 90,424 54,991 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 2,016,223 278,491 Ser. 07-4, Class 1A4, IO, 1s, 2045 2,740,990 75,792 Ursus PLC 144A FRB Ser. 1-A, Class D, 1.719s, 2012 (Ireland) GBP 48,024 4,013 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 $598,812 595,818 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class APB, 5.294s, 2043 320,000 328,482 Ser. 07-C34, IO, 0.544s, 2046 2,268,293 34,138 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.519s, 2018 100,000 60,000 Ser. 06-C27, Class XC, IO, 0.16s, 2045 3,239,423 27,017 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.263s, 2036 3,247,136 1,656,040 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 87,000 31,320 Total mortgage-backed securities (cost $64,506,799) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (10.5%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $50,809 $55,463 5 1/2s, June 1, 2035 63,639 68,671 5 1/2s, April 1, 2020 48,163 52,178 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 226,834 260,391 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 186,498 209,454 6s, July 1, 2037 19,944 21,806 6s, with due dates from May 1, 2021 to October 1, 2021 137,352 150,433 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 146,564 159,121 5s, May 1, 2037 477,120 504,759 5s, with due dates from May 1, 2020 to March 1, 2021 23,178 24,929 4 1/2s, TBA, May 1, 2041 19,677,000 20,245,786 4 1/2s, TBA, April 1, 2041 2,000,000 2,060,156 4s, with due dates from May 1, 2019 to September 1, 2020 311,900 329,288 4s, TBA, May 1, 2041 3,000,000 2,985,938 Total U.S. government agency mortgage obligations (cost $26,725,276) 31 ASSET-BACKED SECURITIES (5.5%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.363s, 2036 $56,000 $35,496 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 56,354 56,805 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.088s, 2034 13,512 3,105 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 224,799 159,608 Ser. 00-A, Class A3, 7.83s, 2030 2,738,563 1,869,069 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 796,190 621,028 Ser. 00-5, Class A7, 8.2s, 2032 172,772 144,265 Ser. 00-1, Class A5, 8.06s, 2031 107,001 82,391 Ser. 00-4, Class A5, 7.97s, 2032 36,995 30,521 Ser. 00-5, Class A6, 7.96s, 2032 563,390 497,896 Ser. 00-6, Class A5, 7.27s, 2031 1,785,106 1,876,949 Ser. 01-1, Class A5, 6.99s, 2031 435,105 448,158 FRB Ser. 02-1, Class M1A, 2.294s, 2033 418,000 367,780 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.603s, 2034 57,532 53,268 FRB Ser. 07-BC2, Class 2A3, 0.453s, 2037 466,000 233,000 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.888s, 2043 F EUR 455,000 319,011 FRB Ser. 03-2, Class 3C, 3.369s, 2043 F GBP 217,605 152,568 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 138,150 Ser. 94-4, Class B2, 8.6s, 2019 73,439 38,175 Ser. 99-5, Class A5, 7.86s, 2029 1,379,925 1,262,631 Ser. 95-4, Class B1, 7.3s, 2025 84,541 80,356 Ser. 97-6, Class M1, 7.21s, 2029 14,000 12,043 Ser. 93-3, Class B, 6.85s, 2018 2,324 2,096 Ser. 98-3, Class A6, 6.76s, 2030 211,276 223,551 Ser. 99-3, Class A7, 6.74s, 2031 298,681 298,681 Ser. 99-1, Class A6, 6.37s, 2025 12,735 13,181 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 760,406 777,991 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.463s, 2035 362,890 301,199 Lehman XS Trust FRB Ser. 07-3, Class 1BA1, 0.373s, 2037 3,751,347 1,594,322 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.473s, 2036 57,323 21,606 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.383s, 2037 605,512 345,142 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.413s, 2034 11,662 2,694 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.373s, 2036 59,135 31,562 FRB Ser. 06-2, Class A2C, 0.363s, 2036 74,000 42,490 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 165,361 157,351 Ser. 00-D, Class A4, 7.4s, 2030 305,604 208,288 Ser. 02-B, Class A4, 7.09s, 2032 112,860 115,337 Ser. 01-D, Class A4, 6.93s, 2031 1,076,932 886,787 32 ASSET-BACKED SECURITIES (5.5%)* cont. Principal amount Value Oakwood Mortgage Investors, Inc. Ser. 98-A, Class M, 6.825s, 2028 $12,000 $11,237 Ser. 01-E, Class A4, 6.81s, 2031 9,354 8,378 Ser. 01-C, Class A2, 5.92s, 2017 89,422 49,182 Ser. 02-C, Class A1, 5.41s, 2032 362,568 348,065 Ser. 01-E, Class A2, 5.05s, 2031 214,638 172,783 Ser. 02-A, Class A2, 5.01s, 2020 102,973 95,201 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 41,119 39,885 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.423s, 2036 125,000 46,981 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.383s, 2036 59,000 46,744 Total asset-backed securities (cost $15,039,174) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $111,822 IL State G.O. Bonds 4.421s, 1/1/15 45,000 46,223 4.071s, 1/1/14 135,000 139,082 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 97,155 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 110,190 Total municipal bonds and notes (cost $490,704) SENIOR LOANS (0.1%)* c Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.182s, 2014 $7,147 $7,090 Aramark Corp. bank term loan FRN Ser. B2, 3.557s, 2016 15,770 15,773 Aramark Corp. bank term loan FRN Ser. C, 0.244s, 2014 576 571 Aramark Corp. bank term loan FRN Ser. C, 0.094s, 2016 1,037 1,037 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2016 21,785 20,396 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 23,263 23,238 Freescale Semiconductor, Inc. bank term loan FRN 4.493s, 2016 13,935 13,932 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 9,550 9,550 NRG Energy, Inc. bank term loan FRN 3.557s, 2015 8,525 8,494 NRG Energy, Inc. bank term loan FRN 2.057s, 2013 1,525 1,532 NRG Energy, Inc. bank term loan FRN 2.057s, 2013 3 3 NRG Energy, Inc. bank term loan FRN Ser. B, 3.502s, 2015 10,118 10,186 Polypore, Inc. bank term loan FRN Ser. B, 2.22s, 2014 25,519 25,200 SunGard Data Systems, Inc. bank term loan FRN 1.979s, 2014 1,182 1,168 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.929s, 2016 24,490 24,565 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 25,177 21,438 Univision Communications, Inc. bank term loan FRN 4.461s, 2017 26,405 25,836 West Corp. bank term loan FRN Ser. B2, 2.732s, 2013 5,434 5,409 West Corp. bank term loan FRN Ser. B5, 4.607s, 2016 13,216 13,324 Total senior loans (cost $220,509) 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.96% versus the three month USD-LIBOR-BBA maturing June 3, 2021. Jun-11/3.96 $16,758,500 $2,849 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 5,730,000 16,518 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 5,730,000 15,437 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 5,730,000 16,718 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 $4,224,564 50,991 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.55% versus the three month USD-LIBOR-BBA maturing July 21, 2021. Jul-11/3.55 4,224,564 77,099 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 5,730,000 16,054 Total purchased options outstanding (cost $382,313) SHORT-TERM INVESTMENTS (8.7%)* Principal amount/shares Value Dexia Credit Local SA NY certificates of deposit, FRN, Ser. YCD, 0.413s, 2013 M $1,690,000 $1,690,000 Putnam Money Market Liquidity Fund 0.08% e 4,604,944 4,604,944 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.26%, October 20, 2011 # ## $2,620,000 2,617,484 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 2,362,000 2,361,764 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.27%, June 2, 2011 # ## 5,206,000 5,204,897 U.S. Treasury Bills with effective yields ranging from 0.20% to 0.24%, August 25, 2011 # ## 589,000 588,539 U.S. Treasury Bills with effective yields ranging from 0.14% to 0.18%, November 17, 2011 ## 5,483,000 5,478,126 Total short-term investments (cost $22,543,815) TOTAL INVESTMENTS Total investments (cost $279,026,425) 34 Key to holdings currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol SEK Swedish Krona USD / $ United States Dollar Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2010 through April 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $258,710,129. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. M The securitys effective maturity date is less than one year. R Real Estate Investment Trust. 35 At the close of the reporting period, the fund maintained liquid assets totaling $94,750,834 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 60.4% Netherlands 0.9% Germany 13.2 Russia 0.8 United Kingdom 7.9 France 0.5 Supra-Nation 5.4 Japan 0.5 Italy 4.3 South Korea 0.5 Canada 1.4 Other 3.0 Argentina 1.2 Total 100.0% * Methodology differs from that used for purposes of complying with the funds policy regarding investments in securities of foreign issuers, as discussed further in the funds prospectus. FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/24/11 $228,232 $218,740 $9,492 Brazilian Real Buy 5/24/11 171,854 167,494 4,360 British Pound Sell 5/24/11 1,714,039 1,653,604 (60,435) Canadian Dollar Buy 5/24/11 269,443 263,375 6,068 Chilean Peso Sell 5/24/11 21,511 20,914 (597) Czech Koruna Buy 5/24/11 447,532 438,088 9,444 Euro Sell 5/24/11 4,076,701 3,904,166 (172,535) Japanese Yen Buy 5/24/11 1,392,912 1,383,586 9,326 Mexican Peso Sell 5/24/11 176,496 174,277 (2,219) Norwegian Krone Buy 5/24/11 1,404,115 1,337,219 66,896 Singapore Dollar Buy 5/24/11 565,584 548,892 16,692 South African Rand Buy 5/24/11 379,791 371,048 8,743 South Korean Won Buy 5/24/11 1,428,013 1,402,761 25,252 Swedish Krona Sell 5/24/11 297,905 283,729 (14,176) Swiss Franc Sell 5/24/11 190,938 178,693 (12,245) Taiwan Dollar Buy 5/24/11 489,757 484,591 5,166 Turkish Lira (New) Sell 5/24/11 253,627 250,559 (3,068) Barclays Bank PLC Australian Dollar Buy 5/24/11 1,304,399 1,226,614 77,785 Brazilian Real Sell 5/24/11 21,386 21,300 (86) 36 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. British Pound Buy 5/24/11 $333,452 $326,196 $7,256 Canadian Dollar Sell 5/24/11 559,490 547,021 (12,469) Chilean Peso Buy 5/24/11 363,666 358,113 5,553 Czech Koruna Buy 5/24/11 3,320 3,288 32 Euro Buy 5/24/11 3,254,747 3,120,362 134,385 Hungarian Forint Buy 5/24/11 630,887 600,631 30,256 Indian Rupee Sell 5/24/11 683,468 677,675 (5,793) Japanese Yen Buy 5/24/11 2,266,662 2,219,818 46,844 Malaysian Ringgit Buy 5/24/11 552,792 546,533 6,259 Mexican Peso Buy 5/24/11 444,478 432,012 12,466 New Zealand Dollar Sell 5/24/11 186,028 178,572 (7,456) Norwegian Krone Buy 5/24/11 892,923 851,231 41,692 Philippines Peso Buy 5/24/11 280,328 277,194 3,134 Polish Zloty Sell 5/24/11 330,423 308,158 (22,265) Russian Ruble Buy 5/24/11 378,504 380,850 (2,346) Singapore Dollar Buy 5/24/11 655,636 636,226 19,410 South Korean Won Buy 5/24/11 1,497,222 1,480,797 16,425 Swedish Krona Buy 5/24/11 455,034 449,503 5,531 Swiss Franc Sell 5/24/11 943,343 883,351 (59,992) Taiwan Dollar Buy 5/24/11 278,627 275,820 2,807 Thai Baht Buy 5/24/11 274,347 271,605 2,742 Turkish Lira (New) Sell 5/24/11 45,244 44,747 (497) Citibank, N.A. Australian Dollar Buy 5/24/11 2,196,100 2,110,888 85,212 Brazilian Real Buy 5/24/11 3,501 3,404 97 British Pound Buy 5/24/11 2,130,687 2,057,360 73,327 Canadian Dollar Sell 5/24/11 398,986 388,453 (10,533) Chilean Peso Sell 5/24/11 114,184 110,969 (3,215) Czech Koruna Sell 5/24/11 147,297 141,554 (5,743) Danish Krone Buy 5/24/11 1,000,991 967,330 33,661 Euro Buy 5/24/11 6,006,505 5,759,317 247,188 Hungarian Forint Buy 5/24/11 355,652 338,686 16,966 Japanese Yen Buy 5/24/11 159,837 154,441 5,396 Mexican Peso Buy 5/24/11 693,080 675,501 17,579 New Zealand Dollar Buy 5/24/11 6,794 6,523 271 Norwegian Krone Buy 5/24/11 455,469 434,002 21,467 Polish Zloty Sell 5/24/11 78,459 73,191 (5,268) Singapore Dollar Buy 5/24/11 187,220 181,703 5,517 South African Rand Buy 5/24/11 592,635 575,192 17,443 South Korean Won Buy 5/24/11 918,835 903,366 15,469 Swedish Krona Buy 5/24/11 52,121 49,664 2,457 Swiss Franc Buy 5/24/11 2,155,898 2,018,447 137,451 Taiwan Dollar Buy 5/24/11 2,308 2,280 28 Turkish Lira (New) Buy 5/24/11 128,519 127,141 1,378 37 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 5/24/11 $625,394 $608,371 $17,023 Brazilian Real Sell 5/24/11 36,980 36,865 (115) British Pound Sell 5/24/11 2,001,549 1,943,259 (58,290) Canadian Dollar Sell 5/24/11 301,564 296,605 (4,959) Czech Koruna Sell 5/24/11 22,143 20,927 (1,216) Euro Sell 5/24/11 1,885,615 1,808,332 (77,283) Indian Rupee Sell 5/24/11 395,903 394,275 (1,628) Japanese Yen Buy 5/24/11 19,023,826 18,383,355 640,471 Malaysian Ringgit Buy 5/24/11 807,918 791,867 16,051 Mexican Peso Buy 5/24/11 363,555 353,930 9,625 Norwegian Krone Buy 5/24/11 1,104,091 1,051,126 52,965 Polish Zloty Sell 5/24/11 386,373 360,211 (26,162) Singapore Dollar Buy 5/24/11 200,960 199,624 1,336 South African Rand Buy 5/24/11 452,588 442,713 9,875 South Korean Won Buy 5/24/11 870,940 855,329 15,611 Swedish Krona Buy 5/24/11 76,673 73,081 3,592 Swiss Franc Sell 5/24/11 1,430,009 1,338,260 (91,749) Taiwan Dollar Buy 5/24/11 349,038 346,840 2,198 Turkish Lira (New) Sell 5/24/11 256,578 256,464 (114) Deutsche Bank AG Australian Dollar Buy 5/24/11 1,325,953 1,268,910 57,043 Brazilian Real Buy 5/24/11 153,969 149,830 4,139 British Pound Sell 5/24/11 2,453,949 2,389,752 (64,197) Canadian Dollar Sell 5/24/11 1,811,289 1,770,319 (40,970) Chilean Peso Buy 5/24/11 120,071 116,838 3,233 Czech Koruna Sell 5/24/11 186,440 176,063 (10,377) Euro Buy 5/24/11 1,585,927 1,519,797 66,130 Hungarian Forint Buy 5/24/11 746,920 709,321 37,599 Malaysian Ringgit Buy 5/24/11 981,744 962,525 19,219 Mexican Peso Buy 5/24/11 217,661 211,479 6,182 New Zealand Dollar Sell 5/24/11 217,329 208,834 (8,495) Norwegian Krone Buy 5/24/11 1,757,517 1,671,477 86,040 Philippines Peso Buy 5/24/11 277,964 274,673 3,291 Polish Zloty Buy 5/24/11 559,578 521,376 38,202 Singapore Dollar Buy 5/24/11 174,542 169,315 5,227 South Korean Won Buy 5/24/11 959,038 941,673 17,365 Swedish Krona Sell 5/24/11 503,591 479,458 (24,133) Swiss Franc Sell 5/24/11 1,024,859 959,333 (65,526) Taiwan Dollar Buy 5/24/11 245,753 244,121 1,632 Turkish Lira (New) Sell 5/24/11 92,848 92,248 (600) Goldman Sachs International Australian Dollar Buy 5/24/11 2,027,716 1,933,383 94,333 British Pound Buy 5/24/11 419,823 405,390 14,433 Canadian Dollar Buy 5/24/11 428,678 419,025 9,653 38 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Chilean Peso Sell 5/24/11 $9,063 $8,816 $(247) Euro Buy 5/24/11 4,387,658 4,207,932 179,726 Hungarian Forint Buy 5/24/11 863,511 830,680 32,831 Japanese Yen Sell 5/24/11 269,944 258,634 (11,310) Norwegian Krone Buy 5/24/11 37,651 35,844 1,807 Polish Zloty Sell 5/24/11 211,623 197,571 (14,052) South African Rand Buy 5/24/11 423,135 416,452 6,683 Swedish Krona Buy 5/24/11 410,870 406,292 4,578 Swiss Franc Sell 5/24/11 1,039,333 972,212 (67,121) HSBC Bank USA, National Association Australian Dollar Buy 5/24/11 3,559,932 3,376,055 183,877 British Pound Sell 5/24/11 4,794,998 4,654,076 (140,922) Euro Buy 5/24/11 3,825,206 3,666,966 158,240 Indian Rupee Sell 5/24/11 292,046 291,142 (904) Japanese Yen Buy 5/24/11 1,350,752 1,304,547 46,205 Norwegian Krone Sell 5/24/11 394,675 375,721 (18,954) Philippines Peso Buy 5/24/11 277,964 274,984 2,980 Singapore Dollar Buy 5/24/11 794,354 770,867 23,487 South Korean Won Buy 5/24/11 1,170,551 1,151,671 18,880 Swiss Franc Sell 5/24/11 913,700 855,569 (58,131) Taiwan Dollar Buy 5/24/11 3,880 3,823 57 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/24/11 1,347,945 1,283,344 64,601 Brazilian Real Buy 5/24/11 209,153 203,430 5,723 British Pound Sell 5/24/11 2,875,943 2,777,175 (98,768) Canadian Dollar Sell 5/24/11 126,342 124,156 (2,186) Chilean Peso Buy 5/24/11 323,944 318,283 5,661 Czech Koruna Buy 5/24/11 292,944 276,185 16,759 Euro Buy 5/24/11 5,095,728 4,887,368 208,360 Hungarian Forint Buy 5/24/11 311,905 297,153 14,752 Japanese Yen Buy 5/24/11 2,211,663 2,137,230 74,433 Malaysian Ringgit Buy 5/24/11 541,702 530,957 10,745 Mexican Peso Buy 5/24/11 186,503 181,421 5,082 New Zealand Dollar Sell 5/24/11 190,638 182,946 (7,692) Norwegian Krone Buy 5/24/11 1,340,004 1,336,574 3,430 Peruvian New Sol Sell 5/24/11 325,809 327,210 1,401 Polish Zloty Buy 5/24/11 42,604 40,511 2,093 Singapore Dollar Buy 5/24/11 1,011,591 982,024 29,567 South African Rand Buy 5/24/11 233,847 228,395 5,452 South Korean Won Buy 5/24/11 1,929,575 1,895,790 33,785 Swedish Krona Buy 5/24/11 349,067 345,211 3,856 Swiss Franc Sell 5/24/11 999,154 935,352 (63,802) Taiwan Dollar Buy 5/24/11 157,298 155,605 1,693 Thai Baht Buy 5/24/11 279,693 277,054 2,639 Turkish Lira (New) Buy 5/24/11 20,589 20,367 222 39 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/24/11 $2,084,829 $1,982,986 $101,843 Brazilian Real Buy 5/24/11 207,371 201,959 5,412 British Pound Sell 5/24/11 18,879,819 18,239,613 (640,206) Canadian Dollar Sell 5/24/11 3,582,848 3,500,903 (81,945) Chilean Peso Buy 5/24/11 398,588 393,004 5,584 Czech Koruna Sell 5/24/11 121,196 114,435 (6,761) Euro Buy 5/24/11 1,684,538 1,614,358 70,180 Hungarian Forint Buy 5/24/11 466,195 443,388 22,807 Indian Rupee Sell 5/24/11 589,638 584,823 (4,815) Japanese Yen Buy 5/24/11 739,169 727,736 11,433 Malaysian Ringgit Buy 5/24/11 807,918 792,153 15,765 Mexican Peso Buy 5/24/11 732,318 712,953 19,365 New Zealand Dollar Buy 5/24/11 728 719 9 Norwegian Krone Buy 5/24/11 227,944 216,817 11,127 Polish Zloty Sell 5/24/11 235,639 231,877 (3,762) Russian Ruble Buy 5/24/11 378,504 379,806 (1,302) Singapore Dollar Buy 5/24/11 375,421 364,349 11,072 South African Rand Buy 5/24/11 661,664 646,276 15,388 South Korean Won Buy 5/24/11 920,711 904,393 16,318 Swedish Krona Sell 5/24/11 590,543 566,080 (24,463) Swiss Franc Sell 5/24/11 974,490 943,445 (31,045) Taiwan Dollar Buy 5/24/11 233,299 232,687 612 Turkish Lira (New) Sell 5/24/11 255,332 254,003 (1,329) State Street Bank and Trust Co. Australian Dollar Buy 5/24/11 46,609 45,814 795 Brazilian Real Buy 5/24/11 209,216 203,459 5,757 British Pound Sell 5/24/11 1,587,073 1,532,424 (54,649) Canadian Dollar Sell 5/24/11 1,619,298 1,583,030 (36,268) Euro Buy 5/24/11 3,623,388 3,474,757 148,631 Hungarian Forint Buy 5/24/11 948,841 903,164 45,677 Japanese Yen Buy 5/24/11 58,880 56,884 1,996 Malaysian Ringgit Buy 5/24/11 827,199 811,953 15,246 Mexican Peso Buy 5/24/11 67,141 66,844 297 Norwegian Krone Sell 5/24/11 36,488 35,101 (1,387) Philippines Peso Buy 5/24/11 277,964 275,009 2,955 Polish Zloty Sell 5/24/11 586,007 562,696 (23,311) Singapore Dollar Buy 5/24/11 227,624 220,908 6,716 South African Rand Buy 5/24/11 371,539 363,530 8,009 Swedish Krona Buy 5/24/11 752,445 717,544 34,901 Swiss Franc Sell 5/24/11 1,612,726 1,563,398 (49,328) Taiwan Dollar Buy 5/24/11 158,049 155,355 2,694 Thai Baht Buy 5/24/11 442,365 438,452 3,913 40 FORWARD CURRENCY CONTRACTS at 4/30/11 (aggregate face value $208,953,926) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 5/24/11 $1,729,789 $1,630,169 $99,620 Brazilian Real Buy 5/24/11 374,642 364,639 10,003 British Pound Sell 5/24/11 2,049,162 2,003,428 (45,734) Canadian Dollar Buy 5/24/11 332,735 329,704 3,031 Czech Koruna Sell 5/24/11 46,943 44,319 (2,624) Euro Buy 5/24/11 431,959 414,217 17,742 Hungarian Forint Buy 5/24/11 885,278 849,738 35,540 Indian Rupee Sell 5/24/11 1,019,775 1,012,262 (7,513) Japanese Yen Buy 5/24/11 1,606,404 1,580,700 25,704 Mexican Peso Buy 5/24/11 1,040,752 1,012,240 28,512 New Zealand Dollar Sell 5/24/11 385,320 369,963 (15,357) Norwegian Krone Buy 5/24/11 656,019 624,617 31,402 Polish Zloty Sell 5/24/11 284,577 273,379 (11,198) Russian Ruble Buy 5/24/11 378,504 379,737 (1,233) Singapore Dollar Buy 5/24/11 589,631 572,002 17,629 South African Rand Buy 5/24/11 1,284,208 1,255,535 28,673 South Korean Won Buy 5/24/11 1,099,507 1,079,557 19,950 Swedish Krona Buy 5/24/11 297,029 287,425 9,604 Swiss Franc Sell 5/24/11 1,059,596 1,021,967 (37,629) Taiwan Dollar Sell 5/24/11 5,350 5,268 (82) Thai Baht Buy 5/24/11 655,147 649,029 6,118 Turkish Lira (New) Sell 5/24/11 656 655 (1) Westpac Banking Corp. Australian Dollar Buy 5/24/11 1,977,715 1,883,756 93,959 British Pound Sell 5/24/11 117,945 113,895 (4,050) Canadian Dollar Sell 5/24/11 3,433,017 3,357,411 (75,606) Euro Buy 5/24/11 2,048,375 1,963,216 85,159 Japanese Yen Sell 5/24/11 272,350 258,644 (13,706) New Zealand Dollar Sell 5/24/11 304,924 293,921 (11,003) Norwegian Krone Buy 5/24/11 81,631 77,757 3,874 Swedish Krona Buy 5/24/11 47,496 47,481 15 Swiss Franc Sell 5/24/11 960,364 899,276 (61,088) Total 41 FUTURES CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 8 $829,935 Jun-11 $(22,464) Canadian Government Bond 10 yr (Short) 14 1,799,672 Jun-11 (8,418) Euro-Bobl 5 yr (Short) 53 9,062,330 Jun-11 (52,884) Euro-Bund 10 yr (Long) 73 13,313,926 Jun-11 191,771 Euro-Dollar 90 day (Short) 111 27,511,350 Jun-12 (28,027) Euro-Schatz 2 yr (Short) 79 12,577,890 Jun-11 (15,441) Euro-Swiss Franc 3 Month (Short) 16 4,566,599 Dec-12 (2,723) Euro-Swiss Franc 3 Month (Short) 16 4,582,344 Jun-12 (2,057) Euro-Swiss Franc 3 Month (Short) 16 4,591,606 Mar-12 (494) Euro-Swiss Franc 3 Month (Short) 16 4,601,331 Dec-11 (754) Euro-Swiss Franc 3 Month (Short) 16 4,610,130 Sep-11 201 Japanese Government Bond 10 yr (Long) 14 24,170,365 Jun-11 129,360 Japanese Government Bond 10 yr Mini (Long) 28 4,834,763 Jun-11 35,192 U.K. Gilt 10 yr (Long) 23 4,579,952 Jun-11 58,222 U.S. Treasury Bond 30 yr (Long) 84 10,573,500 Jun-11 437,301 U.S. Treasury Bond 20 yr (Long) 40 4,895,000 Jun-11 98,018 U.S. Treasury Note 10 yr (Short) 40 4,845,625 Jun-11 (22,435) U.S. Treasury Note 5 yr (Long) 5 592,344 Jun-11 8,874 Total WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $12,248,326) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,890,000 Aug-11/4.475 $409,586 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 404,772 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 636,633 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 613,529 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,890,000 Aug-11/4.475 4,646 42 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $12,248,326) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $4,486,000 Aug-11/4.55 $2,961 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 1,409 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 1,413 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 86,581 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 46,289 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 764,504 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 625,472 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 320,854 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 7,536 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 1,658 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 725 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 5,730,000 Dec-11/0.578 830 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 5,730,000 Dec-11/0.602 982 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.70175 2,076 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. $4,482,500 Sep-15/4.04 162,557 43 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $12,248,326) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. $5,252,000 Aug-15/4.375 $409,078 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 434,445 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 629,142 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 670,102 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 1,207,599 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 57,292 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 225,200 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 558,534 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 4,482,500 Sep-15/4.04 451,316 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 5,252,000 Aug-15/4.375 774,049 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 5,252,000 Aug-15/4.46 730,028 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 2,431 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 1,694 44 WRITTEN OPTIONS OUTSTANDING at 4/30/11 (premiums received $12,248,326) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. $11,050,500 Jul-11/4.745 $1,216 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 5,276 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 133,054 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 16,913 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 5,730,000 Jan-12/0.722 2,334 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/11 (proceeds receivable $25,037,614) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2041 $19,677,000 5/12/11 $20,245,786 Federal National Mortgage Association, 4 1/2s, April 1, 2041 2,000,000 4/13/11 2,060,156 Federal National Mortgage Association, 4s, May 1, 2041 3,000,000 5/12/11 2,985,938 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $34,327,200 $(20,833) 4/12/13 0.97% 3 month USD- LIBOR-BBA $(181,189) 30,907,300 (46,272) 2/7/15 1.891% 3 month USD- LIBOR-BBA (453,831) AUD 1,080,000  4/18/21 6.1% 6 month AUD- BBR-BBSW (13,104) GBP 5,830,000  2/3/13 1.875% 6 month GBP- LIBOR-BBA (73,652) GBP 2,610,000  2/3/16 3.0625% 6 month GBP- LIBOR-BBA (92,450) GBP 1,840,000  2/3/21 3.9225% 6 month GBP- LIBOR-BBA (99,549) GBP 3,790,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.87% 68,085 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $39,622,300 $46,932 3/30/16 3 month USD- LIBOR-BBA 2.39% $635,131 3,727,700 (4,923) 3/30/31 4.17% 3 month USD- LIBOR-BBA (92,702) 49,508,800 11,454 4/1/13 1% 3 month USD- LIBOR-BBA (265,329) 6,900,000  5/4/16 2.17% 3 month USD- LIBOR-BBA (5,175) AUD 7,050,000  3/21/16 5.57% 6 month AUD- BBR-BBSW 42,275 AUD 5,360,000  3/21/21 6 month AUD- BBR-BBSW 5.88% (26,540) AUD 1,660,000  4/21/21 6.0675% 6 month AUD- BBR-BBSW (15,712) EUR 2,350,000  3/1/21 6 month EUR- EURIBOR- REUTERS 3.425% (16,332) EUR 8,973,000  2/9/21 3.53% 6 month EUR- EURIBOR- REUTERS (74,373) GBP 7,130,000  4/6/16 6 month GBP- LIBOR-BBA 3.05% 183,352 GBP 2,420,000  4/6/31 4.2375% 6 month GBP- LIBOR-BBA (122,158) GBP 2,880,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA (107,280) GBP 3,500,000 E  2/3/31 6 month GBP- LIBOR-BBA 4.86% 59,658 GBP 8,160,000  2/3/13 1.895% 6 month GBP- LIBOR-BBA (108,491) GBP 1,340,000  2/3/21 6 month GBP- LIBOR-BBA 3.95% 77,813 Citibank, N.A. $17,979,100 (10,922) 2/3/13 0.8% 3 month USD- LIBOR-BBA (75,650) GBP 7,130,000  4/5/16 6 month GBP- LIBOR-BBA 3.075% 198,347 GBP 2,420,000  4/5/31 4.21075% 6 month GBP- LIBOR-BBA (107,292) GBP 13,900,000  8/3/15 2.9225% 6 month GBP- LIBOR-BBA (459,752) GBP 4,120,000  8/3/20 6 month GBP- LIBOR-BBA 3.885% 224,304 GBP 17,380,000  8/3/12 6 month GBP- LIBOR-BBA 1.61% 136,417 SEK 8,270,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 41,297 46 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. SEK 8,290,000 $ 3/24/21 3 month SEK- STIBOR-SIDE 3.8025% $8,019 SEK 5,700,000  4/15/21 3.93% 3 month SEK- STIBOR-SIDE (14,801) SEK 5,840,000  2/4/21 3.79% 3 month SEK- STIBOR-SIDE (7,072) SEK 8,270,000  11/23/20 3 month SEK- STIBOR-SIDE 3.75% 3,946 Credit Suisse International $40,766,500 (54,333) 3/14/16 3 month USD- LIBOR-BBA 2.35% 537,816 69,346,300 (137,913) 3/14/20 3 month USD- LIBOR-BBA 3.42% 1,421,846 5,668,300 12,994 3/14/41 4.36% 3 month USD- LIBOR-BBA (208,747) 9,300,000 E  3/21/13 1.15625% 3 month USD- LIBOR-BBA (10,788) 25,798,000 (3,221) 2/24/14 1.53% 3 month USD- LIBOR-BBA (313,380) 16,862,100 (3,450) 2/24/15 2.04% 3 month USD- LIBOR-BBA (301,129) 1,637,800 479 2/24/26 4.16% 3 month USD- LIBOR-BBA (73,040) 57,874,100 4,462 4/19/13 0.89% 3 month USD- LIBOR-BBA (159,616) 1,115,000  5/4/21 3.377% 3 month USD- LIBOR-BBA  1,192,000  5/4/21 3.379% 3 month USD- LIBOR-BBA  CHF 7,640,000  1/28/13 0.675% 6 month CHF- LIBOR-BBA 6,614 CHF 2,340,000  3/22/16 1.5075% 6 month CHF- LIBOR-BBA 21,504 CHF 2,100,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA 6,931 CHF 11,610,000  2/9/13 0.6875% 6 month CHF- LIBOR-BBA 13,706 CHF 1,740,000  4/28/16 6 month CHF- LIBOR-BBA 1.69% (3,063) CHF 8,430,000  11/17/11 2.5125% 6 month CHF- LIBOR-BBA (212,809) EUR 1,175,000  3/4/21 3.46% 6 month EUR- EURIBOR- REUTERS 3,340 EUR 980,000  4/19/21 3.691% 6 month EUR- EURIBOR- REUTERS (19,855) 47 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. GBP 4,180,000 $ 2/3/16 3.065% 6 month GBP- LIBOR-BBA $(148,871) GBP 2,310,000  2/3/21 6 month GBP- LIBOR-BBA 3.93% 127,477 GBP 1,180,000  3/3/21 3.87375% 6 month GBP- LIBOR-BBA (50,278) MXN 16,310,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (50,434) SEK 5,840,000  2/7/21 3.82% 3 month SEK- STIBOR-SIDE (9,354) SEK 5,760,000  3/29/21 3 month SEK- STIBOR-SIDE 3.81125% 6,232 SEK 4,570,000  4/4/21 3.815% 3 month SEK- STIBOR-SIDE (4,944) SEK 10,270,000  3/4/21 3 month SEK- STIBOR-SIDE 3.78% 8,080 Deutsche Bank AG $55,681,600 130,440 7/27/20 3 month USD- LIBOR-BBA 2.94% (859,232) 41,540,600  1/14/13 0.85625% 3 month USD- LIBOR-BBA (255,574) 54,354,100 (36,336) 4/21/13 0.81% 3 month USD- LIBOR-BBA (97,428) EUR 8,570,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 109,489 KRW 1,432,000,000  4/22/16 4.135% 3 month KRW- CD-KSDA- BLOOMBERG (935) KRW 1,420,000,000  4/29/16 4.14% 3 month KRW- CD-KSDA- BLOOMBERG (929) MXN 16,310,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (44,567) Goldman Sachs International $3,129,600  2/28/41 3 month USD- LIBOR-BBA 4.31% 99,985 10,467,600 E  3/19/13 1.09375% 3 month USD- LIBOR-BBA (6,385) 6,389,100  4/4/16 3 month USD- LIBOR-BBA 2.415% 99,440 1,870,800  4/20/41 3 month USD- LIBOR-BBA 4.2525% 30,205 11,507,400 (50,652) 5/3/21 3.39% 3 month USD- LIBOR-BBA (69,639) CHF 8,740,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 19,230 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 1,175,000 $ 3/2/21 3.4325% 6 month EUR- EURIBOR- REUTERS $7,180 GBP 1,510,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (60,487) KRW 1,372,000,000  4/21/16 4.12% 3 month KRW- CD-KSDA- BLOOMBERG (59) SEK 5,800,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 3,645 SEK 10,270,000  3/2/21 3 month SEK- STIBOR-SIDE 3.7575% 5,209 JPMorgan Chase Bank, N.A. $20,524,700 (3,480) 2/16/13 1.04% 3 month USD- LIBOR-BBA (166,246) 2,959,300 (9,395) 3/11/26 3 month USD- LIBOR-BBA 4.12% 103,751 18,700,000 E  3/21/13 1.1685% 3 month USD- LIBOR-BBA (24,104) 13,700,000 E  3/22/13 1.185% 3 month USD- LIBOR-BBA (19,344) 3,278,000  3/25/16 2.27% 3 month USD- LIBOR-BBA (30,759) 12,699,100 (25,443) 3/31/41 4.28% 3 month USD- LIBOR-BBA (320,331) 11,235,000 (70,655) 4/15/41 4.33% 3 month USD- LIBOR-BBA (411,535) 6,200,000  5/4/21 3 month USD- LIBOR-BBA 3.38% 4,278 CAD 1,060,000  9/21/20 3.105% 3 month CAD- BA-CDOR 32,949 EUR 17,270,000  5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% (418,127) EUR 7,130,000  5/31/20 6 month EUR- EURIBOR- REUTERS 2.949% (224,597) GBP 1,340,000  2/3/21 6 month GBP- LIBOR-BBA 3.93105% 74,155 JPY 901,000,000  2/19/15 6 month JPY- LIBOR-BBA 0.705% 109,279 JPY 149,300,000  2/19/20 6 month JPY- LIBOR-BBA 1.3975% 52,000 JPY 230,000,000  2/22/21 1.36375% 6 month JPY- LIBOR-BBA (47,102) JPY 369,130,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (40,570) 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 368,110,000 $ 9/16/15 6 month JPY- LIBOR-BBA 0.59125% $16,644 JPY 89,500,000 E  7/28/29 6 month JPY- LIBOR-BBA 2.67% (10,671) JPY 120,300,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 20,361 MXN 2,330,000 E  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (6,074) MXN 7,040,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (29,363) UBS, AG AUD 1,190,000 E  4/11/21 6 month AUD- BBR-BBSW 6.65% 14,844 AUD 1,190,000 E  4/12/21 6 month AUD- BBR-BBSW 6.61% 13,199 CHF 11,810,000  2/11/13 0.6975% 6 month CHF- LIBOR-BBA 11,500 CHF 11,810,000  4/19/13 6 month CHF- LIBOR-BBA 0.9325% 15,690 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $120,791 $(94) 1/12/39 (5.50%) 1 month Synthetic TRS $1,030 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 121,816 (57) 1/12/40 5.00% (1 month Synthetic TRS (805) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 120,791 (94) 1/12/39 (5.50%) 1 month Synthetic TRS 1,030 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 121,816 (171) 1/12/40 5.00% (1 month Synthetic TRS (919) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,062,057 6,306 1/12/34 (5.50%) 1 month Synthetic TRS 762 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 50 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. cont. $1,559,668 $(7,798) 1/12/40 (4.50%) 1 month Synthetic TRS $7,631 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 295,404  1/12/40 5.00% (1 month Synthetic TRS (1,814) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 112,925  1/12/40 4.50% (1 month Synthetic TRS (1,006) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 918,190  1/12/40 5.00% (1 month Synthetic TRS (5,639) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 524,571  1/12/40 5.00% (1 month Synthetic TRS (3,222) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 803,987  1/12/40 5.00% (1 month Synthetic TRS (4,937) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,645,697  1/12/40 5.00% (1 month Synthetic TRS (16,247) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,096,587  1/12/41 4.50% (1 month Synthetic TRS (9,939) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,344,412  1/12/40 4.50% (1 month Synthetic TRS (20,877) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 238,942  1/12/40 4.50% (1 month Synthetic TRS (2,128) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 136,436  1/12/41 5.00% (1 month Synthetic TRS (1,073) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,040,000  4/7/16 (2.63%) USA Non Revised 5,092 Consumer Price Index - Urban (CPI-U) 51 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $120,791 $(170) 1/12/39 (5.50%) 1 month Synthetic TRS $955 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 120,791 (170) 1/12/39 (5.50%) 1 month Synthetic TRS 955 USD-LIBOR Index 5.50% 30 30 year Fannie Mae pools 121,816 (95) 1/12/40 5.00% (1 month Synthetic TRS (843) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 290,612 (409) 1/12/39 (5.50%) 1 month Synthetic TRS 2,297 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 291,313 (182) 1/12/40 4.50% (1 month Synthetic TRS (2,776) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 48,584 (46) 1/12/39 (5.50%) 1 month Synthetic TRS 407 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 52,406 16 1/12/41 (5.00%) 1 month Synthetic TRS 436 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 51,772 (49) 1/12/40 5.00% (1 month Synthetic TRS (374) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,529,125 25,486 1/12/34 (5.50%) 1 month Synthetic TRS 2,482 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 2,107,421 13,171 1/12/40 5.00% (1 month Synthetic TRS (1,797) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 904,486  1/12/40 5.00% (1 month Synthetic TRS (5,555) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,289,730  1/12/40 5.00% (1 month Synthetic TRS (7,920) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 52 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $812,566 $ 1/12/40 4.50% (1 month Synthetic TRS $(7,236) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,363,232 (12,924) 1/12/40 (4.50%) 1 month Synthetic TRS 10,455 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 1,766,111 (28,975) 1/12/41 4.50% (1 month Synthetic MBX 1 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,919,717 (31,496) 1/12/40 4.50% (1 month Synthetic MBX  USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,148,185  1/12/39 5.50% (1 month Synthetic TRS (10,690) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. 117,671 (92) 1/12/39 (5.50%) 1 month Synthetic TRS 1,004 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 122,744 (153) 1/12/40 4.50% (1 month Synthetic TRS (1,246) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,840,258 13,801 1/12/40 5.00% (1 month Synthetic TRS (14,002) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools GBP 2,020,000  5/18/13 (3.38%) GBP Non-revised 87,644 UK Retail Price Index Credit Suisse International $2,764,563 (25,054) 1/12/34 5.50% (1 month Synthetic TRS (10,622) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 121,816 (247) 1/12/40 5.00% (1 month Synthetic TRS (996) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 120,791 19 1/12/39 (5.50%) 1 month Synthetic TRS 1,143 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $2,764,563 $(23,326) 1/12/34 5.50% (1 month Synthetic TRS $(8,894) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 1,096,587 343 1/12/41 (4.50%) 1 month Synthetic TRS 10,589 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Goldman Sachs International 1,010,000  7/28/11 (0.685%) USA Non Revised 26,551 Consumer Price Index - Urban (CPI-U) 1,010,000  7/29/11 (0.76%) USA Non Revised 25,889 Consumer Price Index - Urban (CPI-U) 1,010,000  7/30/11 (0.73%) USA Non Revised 26,287 Consumer Price Index - Urban (CPI-U) 1,170,000  3/1/16 2.47% USA Non Revised (14,259) Consumer Price Index - Urban (CPI-U) 877,500  3/3/16 2.45% USA Non Revised (11,478) Consumer Price Index - Urban (CPI-U) 1,062,057 (4,149) 1/12/34 5.50% (1 month Synthetic TRS 1,396 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 87,362 (123) 1/12/39 (5.50%) 1 month Synthetic TRS 704 USD-LIBOR Index 5.50% 30 year Fannie Mae pools 4,094,455 4,478 1/12/40 (5.00%) 1 month Synthetic TRS 30,186 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Total 54 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(4,451) $500,000 12/20/19 (100 bp) $41,161 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $13,851,428 $471,579 Corporate bonds and notes  78,798,220  Foreign government bonds and notes  80,621,872  Mortgage-backed securities  65,782,607 20,854 Municipal bonds and notes  504,472  Purchased options outstanding  195,666  Senior loans  228,742  U.S. Government agency mortgage obligations  27,128,373  Short-term investments 4,604,944 17,940,810  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $2,129,797 $ Futures contracts 803,242   Written options  (10,404,716)  TBA sale commitments  (25,291,880)  Interest rate swap contracts  (2,176,510)  Total return swap contracts  149,886  Credit default contracts  45,612  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 55 Statement of assets and liabilities 4/30/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $274,421,481) $285,544,623 Affiliated issuers (identified cost $4,604,944) (Note 6) 4,604,944 Cash 102,811 Foreign currency (cost $368) (Note 1) 368 Interest and other receivables 3,388,407 Receivable for shares of the fund sold 6,646,299 Receivable for investments sold 8,009,318 Receivable for sales of delayed delivery securities (Note 1) 30,078,103 Unrealized appreciation on swap contracts (Note 1) 4,961,310 Receivable for variation margin (Note 1) 70,039 Unrealized appreciation on forward currency contracts (Note 1) 4,738,033 Premium paid on swap contracts (Note 1) 618,153 Total assets LIABILITIES Payable for investments purchased 13,140,306 Payable for purchases of delayed delivery securities (Note 1) 30,351,455 Payable for shares of the fund repurchased 228,141 Payable for compensation of Manager (Note 2) 123,663 Payable for investor servicing fees (Note 2) 27,632 Payable for custodian fees (Note 2) 46,681 Payable for Trustee compensation and expenses (Note 2) 94,635 Payable for administrative services (Note 2) 802 Payable for distribution fees (Note 2) 64,169 Unrealized depreciation on forward currency contracts (Note 1) 2,608,236 Written options outstanding, at value (premiums received $12,248,326) (Notes 1 and 3) 10,404,716 Premium received on swap contracts (Note 1) 270,381 Unrealized depreciation on swap contracts (Note 1) 7,290,094 TBA sale commitments, at value (proceeds receivable $25,037,614) (Note 1) 25,291,880 Other accrued expenses 109,488 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $244,629,948 Undistributed net investment income (Note 1) 9,257,316 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (8,607,525) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 13,430,390 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 56 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($183,760,388 divided by 13,774,331 shares) $13.34 Offering price per class A share (100/96.00 of $13.34)* $13.90 Net asset value and offering price per class B share ($9,812,096 divided by 738,401 shares)** $13.29 Net asset value and offering price per class C share ($17,153,016 divided by 1,290,822 shares)** $13.29 Net asset value and redemption price per class M share ($17,446,638 divided by 1,318,991 shares) $13.23 Offering price per class M share (100/96.75 of $13.23)*** $13.67 Net asset value, offering price and redemption price per class R share ($3,157,167 divided by 236,989 shares) $13.32 Net asset value, offering price and redemption price per class Y share ($27,380,824 divided by 2,051,554 shares) $13.35 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 57 Statement of operations Six months ended 4/30/11 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $16,530) (including interest income of $18,715 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 606,603 Investor servicing fees (Note 2) 152,489 Custodian fees (Note 2) 48,361 Trustee compensation and expenses (Note 2) 11,440 Administrative services (Note 2) 3,648 Distribution fees  Class A (Note 2) 201,353 Distribution fees  Class B (Note 2) 46,602 Distribution fees  Class C (Note 2) 71,401 Distribution fees  Class M (Note 2) 40,958 Distribution fees  Class R (Note 2) 6,457 Auditing 69,789 Other 93,782 Fees waived and reimbursed by Manager (Note 2) (5,650) Total expenses Expense reduction (Note 2) (1,105) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,505,507 Net realized gain on swap contracts (Note 1) 1,642,244 Net realized loss on futures contracts (Note 1) (6,088,140) Net realized loss on foreign currency transactions (Note 1) (1,633,963) Net realized gain on written options (Notes 1 and 3) 26,083 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 231,634 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 8,841,987 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 58 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/11* Year ended 10/31/10 Operations: Net investment income $4,711,433 $11,114,026 Net realized gain (loss) on investments and foreign currency transactions (2,548,269) 23,700,990 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 9,073,621 (11,405,083) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,145,411) (16,673,420) Class B (264,140) (1,052,670) Class C (408,722) (952,758) Class M (506,182) (2,318,695) Class R (80,653) (184,915) Class Y (591,127) (1,361,230) Increase in capital from settlement payments  1,873 Redemption fees (Note 1) 5,174 24,848 Increase from capital share transactions (Note 4) 40,874,716 62,213,630 Total increase in net assets NET ASSETS Beginning of period 213,589,689 150,483,093 End of period (including undistributed net investment income of $9,257,316 and $11,542,118, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c,d netassets (%) c (%) e Class A April 30, 2011** .28 .32 (.41)  f  4.72 * .56* 2.16* 67* October 31, 2010 .80 .82 (1.71)  f  f,g 1.14 6.35 79 October 31, 2009 .62 2.91 (.76)  f  f,h 1.14 5.57 203 October 31, 2008 .62 (2.16) (.68) .01  1.13 4.96 182 October 31, 2007 .47 .57 (.48)  f  1.16 3.82 103 October 31, 2006 .37 i .22 (.65)  f  1.17 i 3.04 i 98 Class B April 30, 2011** .23 .32 (.36)  f  4.35 * .94* 1.79* 67* October 31, 2010 .72 .80 (1.62)  f  f,g 1.89 5.67 79 October 31, 2009 .52 2.92 (.68)  f  f,h 1.89 4.77 203 October 31, 2008 .53 (2.14) (.59)  f  1.88 4.24 182 October 31, 2007 .37 .57 (.38)  f  1.91 3.09 103 October 31, 2006 .28 i .23 (.56)  f  1.92 i 2.37 i 98 Class C April 30, 2011** .23 .32 (.36)  f  4.36 * .94* 1.79* 67* October 31, 2010 .68 .85 (1.63)  f  f,g 1.89 5.39 79 October 31, 2009 .53 2.91 (.68)  f  f,h 1.89 4.82 203 October 31, 2008 .53 (2.15) (.59)  f  1.88 4.21 182 October 31, 2007 .38 .56 (.38)  f  1.91 3.07 103 October 31, 2006 .27 i .24 (.56)  f  1.92 i 2.28 i 98 Class M April 30, 2011** .26 .32 (.39)  f  4.62 * .69* 2.04* 67* October 31, 2010 .78 .80 (1.68)  f  f,g 1.39 6.21 79 October 31, 2009 .58 2.89 (.73)  f  f,h 1.39 5.30 203 October 31, 2008 .58 (2.13) (.65)  f  1.38 4.70 182 October 31, 2007 .43 .58 (.45)  f  1.41 3.58 103 October 31, 2006 .34 i .22 (.62)  f  1.42 i 2.81 i 98 Class R April 30, 2011** .26 .32 (.40)  f  4.53 * .69* 2.03* 67* October 31, 2010 .75 .84 (1.68)  f  f,g 1.39 5.92 79 October 31, 2009 .59 2.91 (.73)  f  f,h 1.39 5.31 203 October 31, 2008 .59 (2.15) (.65)  f  1.38 4.69 182 October 31, 2007 .44 .56 (.45)  f  1.41 3.52 103 October 31, 2006 .32 i .25 (.62)  f  1.42 i 2.67 i 98 Class Y April 30, 2011** .29 .33 (.43)  f  4.86 * .44* 2.27* 67* October 31, 2010 .83 .83 (1.75)  f  f,g .89 6.54 79 October 31, 2009 .64 2.92 (.79)  f  f,h .89 5.78 203 October 31, 2008 .66 (2.18) (.71) .01  .88 5.24 182 October 31, 2007 .50 .58 (.51)  f  .91 4.06 103 October 31, 2006 .40 i .23 (.68)  f  .92 i 3.31 i 98 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2011 <0.01% October 31, 2010 0.02 October 31, 2009 0.32 October 31, 2008 0.33 October 31, 2007 0.34 October 31, 2006 0.31 d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. i Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 62 Notes to financial statements 4/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Global Income Trust (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek high current income by investing in a portfolio primarily consisting of investment-grade bonds and securitized debt instruments of companies and governments worldwide that have intermediate- to long-term maturities. The funds secondary objectives are preservation of capital and long-term total return, but only to the extent that these are consistent with the objective of seeking high current income. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to November 1, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2010 through April 30, 2011. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 63 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying 64 instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 700 on futures contracts for the reporting period. F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $78,300,000 on purchased options contracts for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $187,200,000 on forward currency contracts for the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $30,300,000 on total return swap contracts for the reporting period. 65 I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. J) Credit default contracts The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $700,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,454,356 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such 66 early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,819,594 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $12,313,164. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit The fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. 67 Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2010, the fund had a capital loss carryover of $5,525,442 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2017. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $280,986,823, resulting in gross unrealized appreciation and depreciation of $12,289,039 and $3,126,295, respectively, or net unrealized appreciation of $9,162,744. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion, 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $5,650 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 68 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,105 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $132, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $34,050 and $1,409 from the sale of class A and class M shares, respectively, and received $8,308 and $517 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $446 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $215,575,194 and $134,478,258, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of no monies and $817,619, respectively. 69 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at USD 211,739,880 $13,211,141 the beginning of the reporting period CHF  $ Options USD 12,348,394 151,067 opened CHF 22,920,000 25,023 Options USD (28,616,394) (478,256) exercised CHF   Options USD   expired CHF   Options USD (16,292,200) (660,649) closed CHF   Written options outstanding USD 179,179,680 $12,223,303 at the end of the reporting period CHF 22,920,000 $25,023 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/11 Year ended 10/31/10 Class A Shares Amount Shares Amount Shares sold 3,274,182 $42,360,925 4,913,329 $62,466,802 Shares issued in connection with reinvestment of distributions 332,568 4,270,508 1,144,209 14,330,763 3,606,750 46,631,433 6,057,538 76,797,565 Shares repurchased (1,818,791) (23,407,997) (2,608,639) (32,998,116) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class B Shares Amount Shares Amount Shares sold 172,042 $2,210,759 356,314 $4,514,207 Shares issued in connection with reinvestment of distributions 15,777 201,772 66,525 830,123 187,819 2,412,531 422,839 5,344,330 Shares repurchased (170,943) (2,197,249) (318,409) (4,019,111) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class C Shares Amount Shares Amount Shares sold 382,833 $4,953,379 780,219 $9,927,946 Shares issued in connection with reinvestment of distributions 23,064 295,086 58,789 734,399 405,897 5,248,465 839,008 10,662,345 Shares repurchased (160,694) (2,053,467) (130,537) (1,653,709) Net increase 70 Six months ended 4/30/11 Year ended 10/31/10 Class M Shares Amount Shares Amount Shares sold 67,339 $865,853 108,717 $1,367,794 Shares issued in connection with reinvestment of distributions 4,332 55,180 17,969 223,210 71,671 921,033 126,686 1,591,004 Shares repurchased (69,189) (882,817) (239,702) (3,008,950) Net increase (decrease) Six months ended 4/30/11 Year ended 10/31/10 Class R Shares Amount Shares Amount Shares sold 75,289 $967,522 142,751 $1,811,259 Shares issued in connection with reinvestment of distributions 4,640 59,535 12,328 154,106 79,929 1,027,057 155,079 1,965,365 Shares repurchased (15,324) (196,716) (45,747) (573,530) Net increase Six months ended 4/30/11 Year ended 10/31/10 Class Y Shares Amount Shares Amount Shares sold 1,450,407 $18,710,073 768,482 $9,938,529 Shares issued in connection with reinvestment of distributions 36,526 470,862 93,150 1,165,870 1,486,933 19,180,935 861,632 11,104,399 Shares repurchased (451,673) (5,808,492) (239,169) (2,997,962) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $45,612 Payables $ Foreign exchange contracts Receivables 4,738,033 Payables 2,608,236 Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation Unrealized appreciation/ contracts (depreciation) 6,336,767* (depreciation) 17,769,199* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. 71 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $22,366 $22,366 Foreign exchange contracts   (1,671,470)  $(1,671,470) Interest rate contracts (672,062) (6,088,140)  1,619,878 $(5,140,324) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(15,654) $(15,654) Foreign exchange contracts   149,304  $149,304 Interest rate contracts 1,995,683 2,108,928  1,943,231 $6,047,842 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $18,715 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $91,961,322 and $139,495,382, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 72 Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 73 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 74 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 75 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 76 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Robert T. Burns Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
